FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This action is in response to communication(s):
Amendment filed on 5/18/2022.
Application filed on 1/11/2021 with priority date of 10/1/2013 based on ancestral application 14/504066 now Patent No. 10158586, and 16/192641, now Patent No. 10931606, and Foreign application KR10-2013-0117439 with priority date 10/1/2013.

The status of the claims is as follows: 
Claims 1-16 are pending and have been considered below.
Claims 1, 8, and 15 are independent claims.
In the amendment, claims 1, 8, 15 have been amended.
Claim 16 has been added.
The double patenting rejection for claims 1-15 is respectfully withdrawn in light of the terminal disclaimer filed on 5/18/2022.
The objection to specification title is respectfully withdrawn.

Response to Arguments

The examiner acknowledges the amendment made to claim 1, 8, and 15 as well as addition of claim 16 in the amendment filed on 5/18/2022.
The double patenting rejection for claims 1-15 is respectfully withdrawn in light of the terminal disclaimer filed on 5/18/2022.
The objection to specification title is respectfully withdrawn in light of the acceptable of the proposed title.

Applicant’s arguments filed 5/18/2022 have been fully considered but they are directed to newly amended language which is now rejected in light of newly cited paragraph of Eren (See the rejection below).

Specification

The specification filed on 5/18/2022 has been accepted and entered by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being as being unpatentable over Eren et al. (US Pub 20070233801, hereinafter Eren, from IDS), in view of Park et al. (US Pub 20120072856, hereinafter Park).

Per claim 2, Eren teaches:
A mobile terminal comprising: ([0002] Fig. 4, system includes laptop, web enabled phone);
… 
a wireless transceiver; ([0046] Fig. 4: network adapter such as wireless adapter is part of the system);
a controller configured to: ([0044] Fig. 4 shows processor 412);
	cause the ([0020] Fig. 1 shows an instant messaging GUI 100 – chat display region – for displaying messages of the IM conversation from a correspondent part);
	cause the ([0020] Fig. 1 shows a first message input region 120 with a first input window 120 for inputting outgoing message and a first send button 121);
	cause the ([0021] Fig. 1 shows a second message input region 130 with a second input window 130 for inputting a second outgoing message and a second send button 131);
	cause the (Fig. 1 shows the chat display region 100, first message input region 120, second message input region 130 simultaneously);
	cause the wireless transceiver to transmit the first outgoing message to the correspondent party in response to a first input to the first send button; ([0023] user Doug may press “send” button 121 to send the first message in input region 120 to the correspondent party);
	cause the wireless transceiver to transmit the second outgoing message to the correspondent party in response to a second input to the second send button; and ([0024] user Doug may press “send” button 131 to send the second message in input region 130 to the correspondent party);
	cause the ([0020, 0037, 0040] Fig. 3: flow chart shows at step 355 message is sent to the correspondent partner(s) and displayed in the instant messaging GUI as IM conversation; or user can drag and drop a pending message into a conversation GUI).
	Wherein the controller is further configured to:
	In response to a chat display region and the first message input region remain displayed on the touchscreen. ([0040] user may drag a pending message and drop it to the conversation, where the sub-window from which the message is dragged may be deleted).

	Although Eren teaches a messaging application with multiple message input windows to cache unsent message fragments to be sent later ([0017]), Eren does not explicitly teach “a touchscreen” as part of the mobile terminal.
	However, Park teaches “a touchscreen” ([0063, 0065], the input and output display can be a touchscreen).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Eren and Park before them to substitute a touchscreen as taught by Park for the generic input/output mechanism of Eren. Because both Eren and Park teach system with user input/output mechanism, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of including a touchscreen for display and user input as part of the system.  See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 85 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).

Per claim 2, Eren further teaches:
The mobile terminal of claim 1, wherein the first input is received while the first outgoing message is displayed in the first message input region, and the second input is received while the second outgoing message is displayed in the second message input region. ([0020-0025] Fig. 1 shows that the first outgoing message is displayed in input region 120 and the second outgoing message is displayed in input region 130 before these two outgoing messages are sent using the “send” button at 121 and the “send” button at 131).

Per claim 3, Eren further teaches:
The mobile terminal of claim 1, wherein the first outgoing message in the first message input region is editable independently from the second outgoing message in the second message input region. ([0022-0023] Fig. 1 shows that first message input region 120 contains the first outgoing message and the second message input region 130 contains the second outgoing message, where the input region 120 enables the first outgoing message to be edited independently from the second outgoing message in 130).

Per claim 4, Eren further teaches: 
The mobile terminal of claim 1, wherein the chat display  region is  separate  from  the  first  message  input  region  and  the  second   message  input region. ([0020] Fig. 2 shows that the chat display region with message history 110-112 are separate from the first message input region 120 and second message input region 130).

Per claim 5, Eren does not teach a virtual keypad; Park teaches:
The mobile terminal of claim 1, wherein the first outgoing message is a text inputted via a virtual keypad. ([0086] user can input a message to into the input window 232 by using a digital keyboard displayed on the user interface 200 as shown in Fig. 2).
	Park and Eren are analogous art because they both teaching user interface for messaging applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Eren and Park before him/her, to modify the teachings of Eren to include the teachings of Park to enable a virtual keypad for input. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with alternate means of keyboard/keypad input, especially on a mobile device that does not include a physical keyboard/keypad. 

Per claim 6, Eren does not explicitly teach a file attachment button for the message input region; Park teaches:
The mobile terminal of claim 1, wherein the controller is further configured to display a file attachment button for the first message input region. ([0087] Fig. 2 shows a file attachment button 233 the user can select to attach files to a message).
	Park and Eren are analogous art because they both teaching user interface for messaging applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Eren and Park before him/her, to modify the teachings of Eren to include the teachings of Park to include an attachment button in the message input region. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with ability to attach different files to input messages, enriching the user experience with file sharing and multimedia attachments. 

Per claim 7, Eren does not teach a file icon as part of the outgoing message; Park further teaches:
The mobile terminal of claim 6, wherein the first outgoing message comprises an icon of a file selected via the first file attachment button. ([0120, 0122-0123] Fig. 4(b) shows an attached file icon 470 as a part of an outgoing message in the input window 440 in response to user selection of the attachment button 450 prior to attach a file).
	Park and Eren are analogous art because they both teaching user interface for messaging applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Eren and Park before him/her, to modify the teachings of Eren to include the teachings of Park to include an attachment file icon in the message input region. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with ability to attach different files to input messages, and providing visual feedback to the user for any attached file in the message input window. 

Per claim 8, claim 8 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 9-14, claim 9-14 contain limitations that are substantially the same as claims 2-7, and are likewise rejected.

Per claim 15, claim 15 is a medium claim ([0042-0044] Fig. 4 storage 430) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Claim 16 are rejected under 35 U.S.C. 103 as being as being unpatentable over Eren et al. (US Pub 20070233801, hereinafter Eren, from IDS), in view of Park et al. (US Pub 20120072856, hereinafter Park), and Park (US Pub 20140053082, hereinafter Park3082, cited in previous 892).

Per claim 16, Eren further teaches dragging messages to a conversation window to delete the sub-window for the cached message, but Eren-Park do not teach the dragging direction is a direction other than top of the screen; Park3082 teaches:
The mobile terminal of claim 1, wherein the specific direction is a direction other than a top direction on the touchscreen.  ([0107] Fig. 13B-C show user can gesture with a directional drag in the direction of the conversation window to send the input message to that conversation window to indicate which conversation window to send to the message).
	Park3082 and Eren-Park are analogous art because they both teaching user interface for messaging applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Eren-Park and Park3082 before him/her, to modify the teachings of Eren-Park to include the teachings of Park3082 so that user can drag message in the direction of a different conversation window to send to that window. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users simpler directional gesture to send input message to different conversation widows without having to explicitly drag messages to the location of a specific window, thereby enhancing usability. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Application Publications
US 20140181215 A1
Omoko; Chukwunonso
Method for performing messaging over network during chat session between two users over network, involves engaging in messaging conversation over communication network, and selecting text input box for sending contained message
US 20160313913 A1
LEEM; Chaesung et al.
Mobile terminal for facilitating data and voice communications, comprises a wireless communication unit that performs wireless communication, and touchscreen that displays information and senses a touch input


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176         

/ARIEL MERCADO/Primary Examiner, Art Unit 2176